Exhibit 99.1 FOR IMMEDIATE RELEASE Del Medical Systems Group Launches TITAN Family of Digital Radiographic Systems All Configurations Feature Del Gemini Flat Panel Technology, DelWorks Software Interface Franklin Park, IL – December 1, 2008 Del Global Technologies Corp. (OTCBB: DGTC) ("Del Global" or "the Company") today announced that it will sell and market the TITAN digital radiographic product line. Del Medical will feature the TITAN digital radiographic imaging systems at booth # 4234 at the RSNA 2008 Annual Meeting and Exposition, which is being held November 30 - December 5, 2008 in Chicago, IL. At RSNA, Del Medical will demonstrate the TITAN product line in three digital radiographic room configurations as follows: § the TITAN OTC™, atraditional Del radiographic roomthat includes an elevating table andwall mountedchest standwith ceiling or a floor mounted tube stand § the TITAN SP™,a new Del configuration consisting of aflexibletiltingwall buckywithan overhead tube crane § the TITAN II™, atotally new DelU-Arm positioner that is more flexible and accommodating than other U-Arms All threeconfigurationswill featurethe new Del Gemini digitalseleniumflat panel technology. Introduced in July 2008, the Gemini flat panels are easily integrated into Del’s tables, which allows existing customers to upgrade or field retrofit their digital imaging systems.
